 



Exhibit 10.94

March 3, 2003

     RE: Separation Agreement and Release

Dear Rod:

As we have discussed, Aspect is offering this separation package in recognition
of your many contributions. This letter sets forth the terms and conditions of
your separation agreement and the parties mutual release of the other from any
liability. Please know that acceptance or rejection of this agreement will in no
way affect Aspect’s obligation to pay your accrued salary through the
Resignation Date, including all unused accrued benefits, subject to the standard
payroll deductions and withholdings.



  1.   Responsibilities. Your last day of employment for Aspect will be March 7,
2003 (the “Resignation Date”). After the Resignation Date you agree to provide
Aspect with services as an independent consultant until the earlier of
February 20, 2004 or the date upon which you accept other full-time employment
(the “Separation Date”). Until the Separation Date, you agree to transition your
duties as President of Worldwide Market Development, Marketing and Alliances and
remain reasonably available from time to time to advise and assist the senior
executives of Aspect. You acknowledge that your services will be performed as an
independent contractor, not as an employee, and that you will not be eligible or
entitled to participate in any Aspect benefit or incentive program.     2.  
Payments. In return for your services after the Resignation Date and your
release of Aspect from any liability, Aspect will pay you an amount equal to a
total of nine (9) months base salary, which is equal to two hundred and
fifty-three thousand one hundred and twenty-five dollars ($253,125), and
transfer title to the Aspect personal computer and cellular phone in your
possession (the “Settlement”).     3.   Schedule of Settlement Payments. Aspect
will pay the Settlement in the following manner: i) for the first six (6) months
after the Resignation Date $12,980.77 bi-weekly less all applicable tax
withholding; and ii) following the first six (6) months up to the Separation
Date, $6490.39 bi-weekly less all applicable tax withholdings.     4.   Other
Employment. In the event that you accept full-time employment with another
employer, Aspect will pay you the outstanding remainder of the Settlement in a
lump sum. However, if you accept employment with a competitor of Aspect, then it
is agreed that Aspect will have no obligation to pay any further installment of
the Settlement and no further obligation to pay any COBRA premium for your
health benefits. It is understood that a competitor of Aspect will be considered
exclusively these companies: Cisco, Genesys/Alcatel, Avaya, IEX, Blue Pumpkin,
Siemens, Nortel, and Rockwell.     5.   Benefits. Aspect will agree to pay the
cost of your COBRA health benefits through the Separation Date. After the
Separation Date, you may continue coverage for the remainder of the COBRA period
by paying the full premium cost plus a small administrative fee.     6.   Stock
Options. Effective on the Resignation Date, you will receive the equivalent of
one year of accelerated stock option vesting on all outstanding options. All
unvested stock options will be cancelled upon the Resignation Date. For each
fully vested stock option as of the Resignation Date, you will receive an
extended period of time to exercise these stock options. Each fully vested stock
option will remain exercisable until February 20, 2004.     7.   Outplacement.
For outplacement services prior to the Separation Date, Aspect will agree to pay
Lee Hecht Harrison for up to $7,500 in outplacement services.     8.   Expense
Reimbursements. You agree that, within ten (10) days of the Resignation Date,
you will submit your final expense reimbursement statement reflecting all
business expenses for which you seek reimbursement. Aspect will reimburse you
for those expenses authorized under Aspect’s reimbursement policies.     9.  
Return of Company Property. By the Resignation Date, you agree to return to
Aspect all documents and other Aspect property that you have had in your
possession at any time, including, but not limited to, Aspect files, notes,
drawings, records, business plans and forecasts, financial information,
specifications, computer-recorded information, tangible property including, but
not limited to, credit cards, entry cards, identification badges and keys; and,
any materials of any kind that contain or embody any proprietary or confidential
information of Aspect.     10.   Proprietary Information Obligations. You
acknowledge your continuing obligations under your Proprietary Information and
Inventions Agreement not to use or disclose any confidential or proprietary
information of Aspect.     11.   Non-disparagement. Both you and Aspect agree
not to disparage the other party, and the other party’s officers, directors,
employees, shareholders and agents.     12.   Non-solicitation. You agree that
for one (1) year following the Separation Date, you will not directly or
indirectly solicit any employee, consultant, or independent contractor of Aspect
to terminate his or her relationship with Aspect.     13.   Cooperation in Legal
Proceedings. You will agree to provide reasonable cooperation in connection with
any action or proceeding which relates to Aspect, including without limitation,
any litigation or dispute arising out of actions or inactions of the company of
which you have knowledge or information. You further agree to cooperate with the
company in supplying data, information, and expertise within your special
knowledge or competence and otherwise assist the company in the protection of
the interests of the company and its affiliates. Aspect will reimburse you any
expenses reasonably incurred in connection with such cooperation.  

 



--------------------------------------------------------------------------------



 



  14.   Release of All Legal Claims. In consideration for the payments and
promises described above, you will agree to completely release and forever
discharge Aspect from all claims, rights, obligations, and causes of action of
any and every kind, known or unknown, which you may now have, or ever had, in
any way connected with the employment relationship with Aspect, which includes
any actions during that relationship or the termination of that relationship.
Your release includes but is not limited to: a) all “wrongful discharge” or
“wrongful termination” claims; b) all claims relating to any contracts of
employment, express or implied; c) all claims for breach of any covenant of good
faith and fair dealing, express or implied; d) all claims for any tort of any
nature; e) all claims for attorney’s fees and costs; and f) all claims under any
federal, state, or municipal statute, ordinance, regulation or constitution,
including specifically any claims under the California Fair Employment and
Housing Act, the California Labor Code, Title VII of the Civil Rights Act of
1964, the Americans With Disabilities Act, the Employee Retirement Income
Security Act, the Age Discrimination in Employment Act of 1967 (“ADEA”), the
Older Workers Benefit Protection Act, and any other laws or regulations relating
to employment or employment discrimination.     15.   Acceptance. You will have
twenty-one (21) days from the date of this letter to consider whether to release
possible claims in exchange for the payments and promises described above. This
period is intended to provide you with time to consider the release, and to
consult with a trusted advisor, accountant, or attorney before making your
decision. Because your acceptance of the settlement and release of claims is an
important act, you should consider it carefully. If you decide to accept the
terms and conditions described in this letter, you will have seven days to
change your mind and revoke your decision. You may do so by providing written
notice to Aspect.     16.   Acknowledgment of California Civil Code § 1542: You
acknowledge that you have read Section 1542 of the Civil Code of the State of
California, which provides:



  A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

     You understand that you voluntarily waive the rights under Section 1542 and
assume the risk of any claim that exists as of the date you accept this
agreement, but of which you are unaware, and which if you knew, would materially
affect your decision.



  17.   Aspect’s Release. Aspect will agree to completely release and forever
discharge you from all claims, rights, obligations, and causes of action of any
and every kind, known or unknown, which it may now have, or ever had, in any way
connected with your employment relationship with Aspect, and Aspect voluntarily
waives the rights under Section 1542 of the California Civil Code.     18.  
Entire Agreement. This terms set forth in this letter will constitute the entire
understanding of the parties regarding your resignation and separation from
Aspect. This agreement will be interpreted under California law, and the parties
agree that any action to enforce the terms of this agreement will be submitted
exclusively to the state or federal courts of Santa Clara County. You warrant
that: a) you have read and understood all of the terms in this document; b) that
you have had the opportunity to consult with legal counsel of your own choosing
and to have the terms fully explained to you; and c) that you are not executing
this agreement in reliance on any promises, representations or inducements other
than those contained in this document.

     If you accept these terms, please sign below and return the original to me.
I wish you good luck in your future endeavors.

        Sincerely,           ASPECT COMMUNICATIONS CORPORATION                  
By:          

--------------------------------------------------------------------------------

      John R. Viera                                                  Date      
Sr. Vice President, Human Resources  

I elect to receive the payments and benefits under the terms set forth above. I
understand and agree that by this election that I am waiving any and all claims
that I may have against Aspect.
AGREED:

   

--------------------------------------------------------------------------------

  Rod Butters  

 